Citation Nr: 0519270	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  94-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.  

2.  Entitlement to an initial rating in excess of 10 percent 
for medial epicondylitis of the left elbow.  

3.  Entitlement to an initial rating in excess of 10 percent 
for medial epicondylitis of the right elbow.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left acromioclavicular (AC) joint arthrosis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for right AC joint arthrosis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine with 
lumbar radicular syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and E. B.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran retired from active duty in August 1992 with over 
16 years of military service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of May 1993 and March 1994 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran appeared before a hearing officer 
at a hearing at the Reno RO in February 1996.  The Board 
remanded this case on multiple occasions for development.  
Due to the veteran's relocation, the case was transferred to 
the Waco, Texas RO in 2002.

The issue of entitlement to an initial rating in excess of 10 
percent for DDD of the lumbar spine with lumbar radicular 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is not shown to be 
productive of more than mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

2.  Medial epicondylitis of the left elbow is manifested by 
normal ranges of motion without pain.  

3.  Medial epicondylitis of the right elbow is manifested by 
normal ranges of motion without pain.  

4.  From August 8, 1992, through December 11, 2002, the 
veteran's left AC joint arthrosis was manifested by 
essentially full range of motion although he reported 
shoulder ache and stiffness.  

5.  From December 12, 2002, left AC joint arthrosis is 
manifested by flexion and abduction of the shoulder to 90 
degrees but no higher as there is mild pain into extension.  
X-ray shows mild degenerative changes of the AC joint.  

6.  From August 8, 1992, through December 11, 2002, the 
veteran's right AC joint arthrosis was manifested by 
essentially full range of motion although he reported 
shoulder ache and stiffness.  

7.  From December 12, 2002, right AC joint arthrosis is 
manifested by flexion and abduction of the shoulder to 90 
degrees but no higher as there is mild pain into extension.  
X-ray shows mild degenerative changes of the AC joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for dysthymic disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9405 (1996) and 9433 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for medial epicondylitis of the left elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, DCs 5206, 5207, 5208, 5213 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for medial epicondylitis of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, DCs 5206, 5207, 5208, 5213 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for left AC joint arthrosis have not been met from 
August 8, 1992, through December 11, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DCs 5200, 
5201, 5202, 5203 (2004).  

5.  The criteria for an initial rating in excess of 10 
percent for right AC joint arthrosis have not been met from 
August 8, 1992, through December 11, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DCs 5200, 
5201, 5202, 5203 (2004).  

6.  From December 12, 2002, a 20 percent rating is warranted 
for left AC joint arthrosis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, DCs 5200, 5201, 5202, 5203 (2004).  

7.  From December 12, 2002, a 20 percent rating is warranted 
for right AC joint arthrosis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, DCs 5200, 5201, 5202, 5203 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in February 2004, as well as by the discussions 
in the rating decisions, statement of the case, and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
reopen a previously denied claim, establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, and pursuant to 
an October 2003 remand, the RO sent the veteran a VCAA letter 
in February 2004 which included the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letter in February 2004, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by a September 2004 SSOC.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2002.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Increased Ratings

Service medical records reflect that the veteran developed 
multiple joint difficulties, to include complaints associated 
with the elbows and shoulders.  Epicondylitis of both elbows 
was noted.  Bilateral AC joint arthrosis of the shoulders was 
diagnosed.  He underwent surgery on both shoulders during 
service.  He was also diagnosed with dysthymia associated 
with his multiple joint pain syndrome.  Post service private 
records in late 1992 and early 1993 show that he was seen for 
right elbow epicondylitis.  

In May 1993, the RO granted service connection for dysthymia, 
medial epicondylitis of each elbow, and AC joint arthrosis of 
each shoulder, and assigned 10 percent ratings for each of 
these disorders, effective from August 8, 1992, the date 
following the veteran's separation from service.  

In statements and testimony, the veteran reported sleep 
difficulty.  He said that he was treated about once a month 
at the VA clinic for his psychiatric manifestations.  He also 
reported pain in the elbows and numbness into the hands and 
fingers.  There was frequent pain and limited range of motion 
of the shoulders.  They both ached all of the time.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Dysthymic Disorder

The schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996, after 
the effective date assigned for the initial award of the 10 
percent disability rating and, thus, during the course of 
this appeal.  Thus, both the old and the new rating criteria 
are applicable.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.132, DC 9405, prior to November 7, 1996, 
a noncompensable rating is warranted for dysthymic disorder 
when there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  A 10 percent rating is 
warranted for dysthymic disorder when less than criteria for 
the 30 percent rating is shown, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
for dysthymic disorder when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior. The veteran must be demonstrably unable to obtain 
or retain employment. 

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9433, effective 
November 7, 1996, dysthymia will be rated as follows:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication 
warrants a 0 percent evaluation.  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 10 percent evaluation.  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships warrants a 70 percent evaluation.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants a 100 
percent evaluation.  

The post-service medical evidence does not show that the 
veteran has more than mild occupational and social impairment 
due to his service-connected dysthymia.  Upon VA psychiatric 
examination in January 1995, the veteran said that he felt 
very pessimistic concerning his physical problems.  He was 
depressed over this and had apparently been suicidal in the 
past.  He reported problems with anger and irritability.  
Current examination showed that he was pleasant and 
cooperative with spontaneous speech.  His mood was depressed 
with expression of hopelessness and helplessness.  There were 
no delusions or hallucinations noted.  His memory was not 
impaired.  He had a fund of general knowledge that was 
adequate.  He was not suicidal.  He was alert and oriented 
with cognitive functioning intact.  His insight and judgment 
were fair.  

Upon VA psychiatric examination in March 1998, the veteran 
noted that he continued to work part time and attend school 
full time.  He reported depressive spells lasting a day or 
so.  His affect and mood were both appropriate with no memory 
impairment, hallucinations, or delusions.  His insight and 
judgment were not impaired.  The examined opined that the 
current level of social and industrial impairment was 
minimal.  The Global Assessment of Functioning (GAF) was 65.  

Subsequently dated VA records from 1998-1999 show that the 
veteran was seen for his dysthymia.  His GAF score in March 
1999 was 47-52.  However, it was noted that he had stopped 
taking his medications (Prozac and Trazodone).  In May 1999, 
he was again taking his meds and his GAF score had increased 
to 70.  At that time, he completed the mental health 
evaluation without any difficulty and symptoms were minimal.  

A VA psychiatric evaluation in May 2000 reflected that he 
continued to report episodes of depression.  He reported that 
he previously took medications for his symptoms but was not 
currently on medication.  On mental status examination, he 
was oriented to person, place, and time, and his intellectual 
functions were above average.  He demonstrated an excellent 
vocabulary which he used appropriately and was able to 
express himself clearly and coherently.  His conversation was 
logical and coherent, goal directed and appropriate.  His 
thought processes were normal.  He denied hallucinations and 
suicidal ideation.  His GAF score was currently 55 and 55 
within the past year.  A May 2000 social and industrial 
report reflects that the veteran completed college about one 
year ago and currently worked as a special education teacher.  

A December 2002 VA psychiatric noted a history of depression, 
but the veteran stated there were no thoughts of suicide.  On 
mental status evaluation, he was cooperative and goal 
oriented an oriented to time, place, and person.  He 
exhibited some humor, and his affect was normal.  His mood 
was mild to moderate depression, with no psychosis delusions, 
hallucinations, or organicities.  His intellect was about 
average.  His memory and judgment were good.  He had some 
insight.  The diagnosis was chronic, recurrent depression.  
His GAF score was 70.  
His GAF scores have ranged from 47-52 to 70.  The lower score 
was at a time when the veteran had stopped taking his 
medications and his condition was improved significantly 
thereafter with the retaking of his medications.  His GAF 
score in May 1999 was 70.  The examiner noted that his mental 
condition has essentially been described over the years as 
mild or minimal.    

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation required a showing of definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people with psychiatric symptoms 
that result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Recent VA examination and industrial 
survey noted that the veteran had recurrent depression 
described as mild to moderate, but actual clinical 
manifestations were minimal.  He worked full time as a 
teacher, and oriented and exhibited a normal affect.  
Findings on other examinations over the years are essentially 
consistent, except for a short period of time when he had 
stopped taking his medications, as described above.  The 
Board concludes that a rating in excess of 10 percent for 
dysthymia is not warranted under the criteria in effect prior 
to November 7, 1996.  

Applying the criteria after November 7, 1996, the evidence 
does not show that the veteran experiences weekly panic 
attacks, mild memory loss, or anxiety, nor does he exhibit 
memory impairment.  While the veteran is shown to have some 
intermittent episodes of depression, he recently finished 
college and works full time.  During the appeal process, he 
managed to attend college and work part time.  Based on the 
foregoing, the Board finds that a rating in excess of 10 
percent for the veteran's service-connected psychiatric 
disorder, described as dysthymia, is not warranted under the 
present schedular criteria.  His condition has essentially 
been the same since service connection was first established.  
He has been seen on an ongoing basis, but his symptoms have 
generally been minimal when taking his medications.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.130, DC 9433 (2004).  

After review the entire record, the Board is of the opinion 
that the preponderance of the evidence does not support a 
rating in excess of 10 percent for the veteran's dysthymia.

Accordingly, the Board finds that the 10 percent rating 
assigned from August 8, 1992, was the proper rating.  This is 
a Fenderson situation and the veteran could, therefore be 
assigned staged ratings for his dysthymia.  There are 
numerous VA examinations of record.  His GAF scores have 
generally reflected mild symptoms.  The exception is the GAF 
score of 47-52 in 1999 and 55 in 2000, which would indicate 
serious symptoms at that time.  However, the evidence 
reflects that his condition improves with medication and 
generally, his score is around 70, and his symptoms are 
minimal.  Consequently the assigned 10 percent rating is 
warranted from the date of claim.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2.  
Additionally, as the positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter is not evenly balanced and the preponderance of the 
evidence is against the veteran's claim, the resolution of 
doubt in his favor is not warranted.  38 U.S.C.A. § 5107(b).

To the extent that the veteran contends that his service-
connected psychiatric condition warrants referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this disorder imposes such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Bilateral Medial Epicondylitis of the Elbows

Left elbow (minor upper extremity) is rated on the basis for 
limitation of motion of the left forearm.  Right elbow (major 
upper extremity) epicondylitis is to be rated on the basis 
for limitation of motion of the right forearm.  Limitation of 
flexion of the major or minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, and 20 percent when limited to 90 degrees.  
38 C.F.R. § 4.71a, Code 5206.  A 10 percent evaluation is 
warranted when extension of the forearm of the major or minor 
upper extremity is limited by 45 degrees, and a 20 percent 
evaluation requires that extension be limited by 75 degrees.  
38 C.F.R. § 4.71a, Code 5207.  A 20 percent rating may also 
be assigned when forearm flexion (major or minor) is limited 
to 100 degrees and extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5208.  Limitation of supination of the 
major or minor arm to 30 degrees or less is rated 10 percent; 
and limitation of pronation of the major or minor arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Code 5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

Medical evidence of record indicates that residuals of the 
veteran's bilateral medial epicondylitis of the elbows are 
minimal.  His ranges of motion have essentially been full and 
he has showed little sign of pain upon testing.  Private and 
VA records from 1992 and 1993 essentially show treatment for 
other disabilities.  On VA orthopedic examination on January 
10, 1995, there was good muscle strength in the major muscle 
groups of the upper extremities.  There was no evidence of 
lateral epicondylitis in the right or left elbow.  There was 
evidence of a medial incision in the right extremity, but the 
examiner doubted if it was an ulnar nerve transfer.  Grip 
strength was 100 pounds, bilaterally.  X-rays of the elbows 
were negative.  

Private records from 1993 through 1996 show treatment for 
various conditions to include right elbow epicondylitis in 
late 1992 and early 1993.  The veteran underwent an 
electromyograph (EMG) and nerve conduction study (NCS) in 
March 1996 due to a chronic history of left hand paresthesias 
and tinels at the elbow.  The conclusion reached after the 
testing was of a mildly abnormal EMG/NCS demonstrating both 
mild slowing of ulnar motor conduction across the elbow 
(consistent with cubital tunnel syndrome or tardy ulnar 
palsy) and mildly prolonged ulnar sensory distal latency 
suggestive of entrapment in Guyon's canal).  However, there 
was no associated denervation in ulnar muscles.  

The veteran's elbows have been asymptomatic in recent years.  
VA orthopedic evaluation in February 1998 found no functional 
abnormality of either elbow.  The veteran had a strong grip 
and range of motion was from 0-134 degrees of 
flexion/extension and 90 degrees of supination/pronation.  
The findings included status post epicondylitis on the right 
with minimal residual.  At a June 2000 VA orthopedic 
evaluation, the veteran had full range of motion of the 
elbows with no complaints.  X-rays of the elbows showed 
degenerative changes of the right elbow and a small olecranon 
spur in the left elbow.  A VA December 2002 orthopedic exam 
reflected normal ranges of motion without pain.  He was right 
hand dominant and had a slightly diminished left grip of 4/5 
and a slightly increased right grip of 6/5.  His elbows were 
described as asymptomatic.  X-rays showed no acute fracture.  
There was evidence of old avulsion injury at the medial 
epicondyle.  The examiner noted that he did not have access 
to the veteran's claims file.  

In a January 2003 addendum to the December 2002 report, it 
was noted that the claims file had now been reviewed in 
considerable detail.  The examiner noted that there the 
veteran incurred no significant limitations due to pain, 
discomfort, and functional limitations of the elbows in his 
job as a teacher.  

As noted above, this rating contemplates limitation of 
extension to 45 degrees.  Applying these figures to the 
limitation of motion exhibited by the veteran indicates the 
criteria for even the current 10 percent raging for the 
bilateral elbow condition are not satisfied.  The evidence 
shows some bilateral elbow pain, however, but it is not so 
great and persistent as to result in limited motion to the 
degree required for a higher rating of 20 percent under the 
citer limitation of motion codes.  There is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in either elbow being limited in motion to 
the extent required for a 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

The evidence demonstrates that at all times since the 
effective date of service connection, the veteran's bilateral 
elbow disability has been no more than 10 percent disabling, 
and higher "staged ratings" are not warranted.  Fenderson, 
supra.  Because the preponderance of the evidence is against 
the claims, the reasonable doubt doctrine does not apply, and 
the claim for ratings in excess of 10 percent for 
epicondylitis of the right elbow and left elbow must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Lastly, the evidence of record does not show marked 
interference with his employment, or that the bilateral elbow 
in the past, or now, requires frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.

Bilateral AC joint arthrosis

Under 38 U.S.C.A. § 4.71a, DC 5203, a 10 percent evaluation 
is warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  These evaluations are the same for 
either the major or minor arm.  

However, the Board will also consider other DCs in evaluating 
the veteran's claim.  Under 38 U.S.C.A. § 5202, (impairment 
of the humerus - minor extremity), a 20 percent evaluation is 
warranted for recurrent dislocations at the scapulohumeral 
joint, with frequent episodes and guarding of the arm 
movements of the minor arm; recurrent dislocations at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level; or malunion of the 
humerus with marked deformity of the minor arm or moderate 
deformity.  A 40 percent evaluation is warranted for a 
fibrous union of the humerus.  Nonunion of the humerus 
warrants a 50 percent evaluation for the minor arm.  A loss 
of the humerus head warrants a 70 percent evaluation for the 
minor arm.  

Under 38 U.S.C.A. § 5202, (impairment of the humerus - major 
extremity), a 30 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
major arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level warrants a 20 percent evaluation; malunion of 
the humerus with marked deformity of the major arm warrants a 
30 percent disability rating while a moderate deformity 
warrants a 20 percent evaluation.  A 50 percent evaluation is 
warranted for a fibrous union of the humerus.  Nonunion of 
the humerus warrants a 60 percent evaluation for the major 
arm.  A loss of the humerus head warrants an 80 percent 
evaluation for the major arm.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5020.  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Under DC 5201, limitation of motion of the arm (major 
or minor) at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the arm midway between the side and 
the shoulder warrants a 30 percent evaluation (major) or a 20 
percent evaluation (minor).  A 40 percent evaluation requires 
limitation of the major arm to 25 degrees from the side.  
Limitation of the minor arm to 25 degrees from the side 
warrants a 30 percent evaluation.  

Under DC 5200, favorable ankylosis of the scapulohumeral 
articulation where abduction is to 60 degrees and the veteran 
may reach their mouth and head warrants a 20 percent rating 
for the minor arm and a 30 percent rating for the major arm.  
Ankylosis of the scapulohumeral articulation between 
favorable and unfavorable warrants a 30 percent rating for 
the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 40 percent rating for the minor arm and a 50 
percent rating for the major arm.  38 C.F.R. § 4.71a, DC 5200 
(2004).

Normal motion of a shoulder is from 0 to 180 degrees of 
forward flexion or abduction.  Normal shoulder external and 
internal rotation is from 0 degrees to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 10 percent for the 
veteran's bilateral shoulder disability from the period from 
August 8, 1992, through December 11, 2002.  However, 
examination report on December 12, 2002, does reflect 
limitation of abduction and flexion of the shoulders that 
warrants rating increases from that date.  

Post service private and VA records from the early 1992 
primarily show treatment for other conditions.  Upon VA 
orthopedic evaluation in January 1995, the veteran reported 
bilateral shoulder pain of 10 years' duration.  Mumford 
surgery scars on both shoulders was noted.  There was 
excellent range of motion of the left shoulder.  The right 
shoulder showed normal motion except that there was only 140 
degrees of abduction.  X-rays of the shoulders showed 
resection of the distal heads of the clavicles.  

Additional VA orthopedic examination was conducted in 
February 1998.  The veteran reported that his shoulders 
ached.  Examination showed that he was well muscled with an 
anterior excision over each joint.  There was a probable gap 
in the AC joint.  He flexed both shoulders 160 degrees but 
could only abduct to 155 degrees, bilaterally.  He extended 
55 degrees, bilaterally.  External rotation was to 55 
degrees, bilaterally.  Internal rotation was to T10 on the 
right and T6 on the left.  The examiner described the 
shoulders as status post impingement syndrome and AC 
arthritis; significant and measurable loss of motion 
particularly in abduction was noted.  

Upon VA orthopedic examination report in May 2000, the 
veteran said that he had done well since his bilateral 
shoulder surgeries.  He had regained full range of motion and 
his only problem was occasional stiffness if he did not 
exercise on a regular basis.  He said that he swam three 
times per week, and this maintained full motion of his 
mobility of shoulders.  Physical examination revealed 170 
degrees of abduction and 180 degrees of flexion.  There was 
60 degrees of extension and external rotation.  There was 
full internal rotation of 110 degrees.  He was able to place 
his hands behind his back.  His shoulder scars were described 
as well-healed.  The final diagnoses included bilateral 
shoulder impingement syndrome, post decompression, both 
shoulders.  

When examined by VA on December 12, 2002, the examiner noted 
that he had not reviewed the claims file.  It was reported 
that the veteran was right hand dominant.  Examination showed 
some limitation of motion of shoulder movements due to "mild 
pain."  The veteran could abduct each shoulder to 90 degrees 
"but did not go higher without pain into extension."  
Anterior shoulder flexion was limited to 90 degrees by 
shoulder pain.  The examiner noted that they normally reached 
to 175 degrees.  X-rays showed bilateral degenerative joint 
disease of the shoulders (worse on the left than the right).  

In a January 2003 addendum to the December 2002 report, the 
examiner noted that he reviewed the claims file in 
considerable detail.  He summarized his findings stating that 
the veteran had limitations of motion anteriorly and upwards 
in both shoulders.  There was no evidence of any hand or 
finger impairment.  The examination showed limitation of 
motion in the shoulders with very little pain unless an 
attempt was made to progress with a given motion past the 
functional limitation.  The examiner added that this had not 
interfered with the veteran's duties or employment as a 
teacher.  He added that other shoulder motions were normal.  
There was no significant pain currently present, and no 
neurological impairment, sensory or motor, and no significant 
disability relating to the shoulders.  

While the veteran has recently exhibited some limitation of 
motion and mild pain when pressed into extreme motions, the 
medical evidence, throughout the period in question, has not 
shown any objective evidence of recurrent dislocation at the 
scapulohumeral joint, frequent episodes and guarding of the 
arm movements, or frequent episodes and guarding of movement 
only at the shoulder level.  Malunion with marked or moderate 
deformity of the humerus has not been shown.  Also not 
demonstrated throughout the period is nonunion of the 
clavicle or scapula with loose movement.  

What is shown is that the veteran demonstrated full, or near 
full, range of motion of the shoulders throughout the appeal 
process until VA examination on December 12, 2002.  At that 
time, the veteran's arm motions were limited to shoulder 
level (90 degrees) due to pain.  Pursuant to DC 5201 this 
results in a 20 percent disability rating for the major 
shoulder extremity and a 20 percent disability rating for the 
minor shoulder extremity.  The Board has found that these 
clinical findings have only been the case since the most 
recent evaluation on December 12, 2002.  Prior to that time, 
and as related above, the veteran's shoulders essentially 
remained the same with essentially full, or near full, range 
of motion, with complaints of mild pain.  The Board also 
notes that the veteran does not exhibit the limitation of 
motion (midway between side and shoulder or to 25 degrees 
from the side) that would result in ratings increases beyond 
the 20 percent rating awarded here.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
Lastly, the evidence of record does not show marked 
interference with his employment, or that his bilateral 
shoulder condition in the past, or now, requires frequent 
periods of hospitalization, rendering impractical the use of 
the regular schedular standards.  Therefore, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order.


ORDER

Entitlement to a rating in excess of 10 percent for dysthymia 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
medial epicondylitis of the left elbow is denied.  

Entitlement to an initial rating in excess of 10 percent for 
medial epicondylitis of the right elbow is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left AC joint arthrosis from August 8, 1992, through December 
11, 2002, is denied.  

Effective from December 12, 2002, a 20 percent rating for 
left AC joint arthrosis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
right AC joint arthrosis from August 8, 1992, through 
December 11, 2002, is denied.  

Effective from December 12, 2002, a 20 percent rating for 
right AC joint arthrosis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


REMAND

In the October 2003 Board remand, the Board noted that the 
veteran had a low back disorder and that the rating criteria 
(DC 5293) pertaining to intervertebral disc syndrome (IDS) 
might be applicable in this case.  Additionally, the Board 
noted that the rating criteria for this disability were 
revised in September 2002 and that the RO had not considered 
the veteran's service-connected DDD of the lumbar spine with 
radicular syndrome under the old and new criteria.  

The Board notes that a SSOC was issued in September 2004 
subsequent to the REMAND decision in October 2003.  However, 
it still does not reflect that the RO considered the 
veteran's low back condition under both the old and new 
criteria.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the changes in the regulations, it is the Board's 
conclusion that current findings as to the service-connected 
DDD of the lumbar spine with lumbar radicular syndrome is 
necessary in that the examination report is now out of date.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:  

1.  The VBA AMC should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the low back 
disorder.  All indicated testing should 
be conducted.  The claims file, copies of 
38 C.F.R. §§ 4.40 4.45, 4.59 (2004), 
copies of the previous and amended 
criteria for rating intervertebral disc 
syndrome (38 C.F.R. § 4.71a (prior to and 
after September 2002, specifically the 
changes made on September 23, 2002 and 
September 26, 2003), and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
low back.  The examiner should also 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
question:  

(a)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner so 
indicate.  

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

2.  The VBA AMC should review the 
examination report) and assure that all 
requested information has been provided.  
If not, the examination should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2004).  
Thereafter, the case should be reviewed 
by the RO.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished with a 
SSOC, which addresses all the changes in 
the regulations in both September 2002 
and September 2003.

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


